Citation Nr: 0609783	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  95-42 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder to include a right lower right arm growth.  

2.  Entitlement to service connection for a chronic back 
disorder.  

3.  Entitlement to service connection for chronic Peyronie's 
disease.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's chronic right (major) carpal 
tunnel syndrome.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's chronic post-operative left (minor) 
carpal tunnel syndrome release residuals.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's chronic cholecystectomy residuals 
with diverticulitis.  
7.  Entitlement to an increased disability evaluation for the 
veteran's post-operative chronic left varicocele residuals, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from November 1966 to July 
1975 and from March 1983 to July 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Montgomery, Alabama, Regional Office which, in pertinent 
part, established service connection for chronic 
post-operative left (minor) carpal tunnel release residuals; 
assigned 10 percent evaluation for that disability; 
established service connection for chronic right (major) 
carpal tunnel syndrome, chronic cholecystectomy residuals, 
and chronic diverticulosis; assigned noncompensable 
evaluations for those disabilities; and denied service 
connection for chronic left testicular varicose veins, a 
chronic skin disorder to include a lower right arm growth, 
chronic Peyronie's disease, and a chronic back disorder to 
include pain.  In December 2000, the Board, in pertinent 
part, noted that service connection had been previously 
established for post-operative left varicocele residuals 
evaluated as noncompensable; recharacterized the veteran's 
claim as to the left testicle as entitlement to a compensable 
evaluation for his chronic post-operative left varicocele 
residuals; and remanded the veteran's claims to the RO for 
additional action.  

In September 2001, the veteran informed the Department of 
Veterans Affairs (VA) that he had moved to Kansas.  The 
veteran's claims files were subsequently transferred to the 
Wichita, Kansas, Medical and Regional Office Center (RO).  In 
January 2003, the RO recharacterized the veteran's chronic 
cholecystectomy residuals and chronic diverticulitis as 
chronic cholecystectomy residuals with diverticulitis; 
assigned a 10 percent evaluation for that disability; and 
increased the evaluations for the veteran's chronic right 
carpal tunnel syndrome and chronic post-operative left 
varicocele residuals from noncompensable to 10 percent.  In 
October 2003, the Board remanded the veteran's claims for 
additional action.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
chronic right carpal tunnel syndrome, chronic post-operative 
left carpal tunnel release residuals, and chronic 
cholecystectomy residuals with diverticulitis.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provide a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as entitlement to 
initial evaluations in excess of 10 percent for the veteran's 
chronic right (major) carpal tunnel syndrome, chronic left 
(minor) carpal tunnel release residuals, and chronic 
cholecystectomy residuals with diverticulitis.  The veteran 
is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

For the reasons and bases addressed below, service connection 
for a chronic right forearm lipoma is GRANTED.  

The issues of service connection for a chronic back disorder 
and chronic Peyronie's disease; initial evaluations in excess 
of 10 percent for the veteran's chronic right carpal tunnel 
syndrome, chronic post-operative left carpal tunnel syndrome 
release residuals, and cholecystectomy residuals with 
diverticulitis; and an increased evaluation in excess of 10 
percent for the veteran's post-operative left varicocele 
residuals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.  


FINDING OF FACT

A chronic right forearm lipoma was initially manifested 
during active service.  


CONCLUSION OF LAW

A chronic right forearm lipoma was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement for a chronic skin disorder to 
include a right lower arm growth, the Board observes that the 
RO issued VCAA notices to the veteran in August 2001, July 
2003, and February 2004 which informed him of the evidence 
needed to support his claim for service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  The veteran was specifically 
informed that he should submit any relevant evidence in his 
possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
a hearing before a VA hearing officer.  The hearing 
transcript is of record.  There remains no issue as to the 
substantial completeness of the veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was provided only with notice of what 
type of evidence was needed to substantiate his claim of 
entitlement to service connection for the claimed disorder.  
However, he was not informed of the type of evidence 
necessary to establish an initial evaluation and/or an 
effective date for the claimed disability.  Notwithstanding 
the deficient notice given the veteran, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision given the favorable outcome 
below.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

At his June 1975 physical examination for service separation, 
the veteran was found to exhibit a small subcutaneous nodule 
on the right forearm.  At the July 1996 hearing before a VA 
hearing officer, the veteran testified that a right forearm 
growth was identified at his 1975 physical examination for 
service separation.  He clarified that the right forearm 
growth was still present and had increased in size.  

At a November 2002 VA examination for compensation purposes, 
the veteran was found to have a subcutaneous mass on his 
dorsal right forearm.  The veteran was diagnosed with a 
lipoma.  

The veteran has been shown to have manifested a chronic right 
forearm lipoma during active service and at the most recent 
VA examination for compensation purposes of record.  In the 
absence of any competent evidence to the contrary, the Board 
concludes that service connection for a chronic right forearm 
lipoma is warranted.   


ORDER

Service connection for a chronic right forearm lipoma is 
GRANTED.  


REMAND

In his February 2006 Informal Hearing Presentation, the 
accredited representative asserts the RO failed to request 
the veteran's complete clinical documentation as directed by 
the Board's October 2003 Remand instructions.  He requests 
that the veteran's claims again be remanded to the RO so that 
the clinical documentation may be obtained for incorporation 
into the record.  

In its October 2003 Remand instructions, the Board directed 
the RO to contact those healthcare providers for which the 
veteran had submitted a completed Authorization and Consent 
to Release Information to the VA (VA Form 21-4142) dated in 
August 2003.  The RO subsequently requested that the veteran 
resubmit his multiple Authorization and Consent to Release 
Information to the VA (VA Form 21-4142) as the prior release 
forms had expired.  The veteran submitted the requested forms 
in May 2004 and again in June 2004.  Notwithstanding this 
fact, the RO failed to request the cited clinical 
documentation for incorporation into the record.  The Court 
has held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection/increased 
ratings, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating and/or 
effective date for the disabilities on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, this case is REMANDED for the following action:  

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and/or effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  After obtaining any required releases 
from the veteran, contact Thomas 
Brothers, M.D.; David Johnson, M.D.; Drs. 
Mullenax, Emerson, and Aubertin; and the 
Anniston Army Depot medical facility and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then readjudicate the veteran's 
claims of entitlement to service 
connection for a chronic back disorder 
and chronic Peyronie's disease; initial 
evaluations in excess of 10 percent for 
his chronic right (major) carpal tunnel 
syndrome, post-operative chronic left 
(minor) carpal tunnel release residuals, 
and chronic cholecystectomy residuals 
with diverticulitis; and an increased 
evaluation in excess of 10 percent for 
his chronic post-operative left 
varicocele residuals.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


